Citation Nr: 0425755	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss for the period from August 3, 1999, to November 5, 2001.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss for the period from November 6, 2001, 
to February 16, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss for the period from February 17, 2004, 
forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  Since that time, the RO has issued decisions 
granting a rating of 10 percent for bilateral hearing loss 
for the period from November 6, 2001, to February 16, 2004, 
and of 20 percent for the period from February 17, 2004, 
forward.  The veteran has continued his appeal for higher 
ratings.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

At the outset, the Board acknowledges that the veteran has 
been granted a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
However, a TDIU claim is a matter separate from the 
adjudication of increased rating claims.  Even if a TDIU 
rating is awarded, the veteran is still entitled to fair 
adjudication of those other claims.  See, e.g., Colayong v. 
West, 12 Vet. App. 524, 537 (1999).

In correspondence received from the veteran dated in January 
2001, pertaining in part specifically to his claim for an 
increased rating for bilateral hearing loss, the veteran 
argued that the main reason why he had been in receipt of a 
lesser degree of benefits than that to which he was entitled 
from 1976 forward was because he was not provided information 
by VA on what do in support of his claim or how to prove a 
case.  Since the veteran's January 2001 letter, the RO has 
provided the veteran much helpful assistance and notice with 
respect to several claims, and the veteran's  level of 
compensation has risen from the noncompensable level to that 
of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Moreover, the RO has provided the veteran much valuable 
assistance in the development of his claim for an increased 
rating for bilateral hearing loss, resulting in increases in 
the rating of this disability over time.  However, the Board 
can find of record no correspondence from the RO to the 
veteran even arguably satisfying or attempting to satisfy its 
duty to notify the veteran of the information and evidence 
needed to substantiate and complete his claim for an 
increased rating for bilateral hearing loss.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
matter of proper notification is highlighted in the present 
case, where one of the veteran's central contentions is that 
he has been chronically under-rated for many years as a 
result of lack of notification from VA as to what to do and 
how to prove a claim.

Consequently, the RO should ensure compliance with the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)), with respect to the veteran's claim for an increased 
rating for bilateral hearing loss. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the issues of entitlement to 
a compensable rating for bilateral 
hearing loss for the period from August 
3, 1999, to November 5, 2001; entitlement 
to a rating in excess of 10 percent for 
bilateral hearing loss for the period 
from November 6, 2001, to February 16, 
2004; and entitlement to a rating in 
excess of 20 percent for the period from 
February 17, 2004, forward; of the impact 
of the notification requirements on these 
issues.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

3.  The RO should readjudicate the issues 
of entitlement to a compensable rating 
for bilateral hearing loss for the period 
from August 3, 1999, to November 5, 2001; 
entitlement to a rating in excess of 10 
percent for bilateral hearing loss for 
the period from November 6, 2001, to 
February 16, 2004; and entitlement to a 
rating in excess of 20 percent for 
bilateral hearing loss for the period 
from February 17, 2004, forward; with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in April 2004.
 
4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2004 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran he 
is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




